DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12 and 13 were previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 3-5 and 11 have been cancelled.
Claims 1, 2, and 6-10 have been amended.
Claims 1, 2, and 6-10 are currently pending and have been examined.

Response to Applicant's Remarks
Double Patenting
Applicant has submitted a Terminal Disclaimer on 15 November 2022 to overcome the double patenting regarding Application No. 17/117,564, therefore, the double patenting rejection is withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 7-8, filed 15 November 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that “the claimed invention improves upon conventional technology”. Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, an improvement in the judicial exception itself is not an improvement in technology. Applicant’s improvement in this case is not an improvement to the functioning of a computer, or to any other technology or technological field.
Instead, the claims recite the following additional elements: ‘a telematic device’ and ‘a vehicle share platform’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

35 U.S.C. § 102
Applicant’s remarks, see Page(s) 8-9, filed 15 November 2022, with respect to the 35 U.S.C. § 102 rejections, have been fully considered., and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 102 rejections have been withdrawn. However, a new grounds of rejection has been provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 recite(s) a system and series of steps for identifying misuse of a shared vehicle, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as business relations. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘monitor the vehicle to log shared vehicle data’; ‘receiving reservation data’; ‘identifying said at least one unique personal attribute… associated with said reservation data and said vehicle share limits’; ‘detecting a graduated misuse event’; ‘communicating said location data of said vehicle’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim(s) recite(s) the additional element(s) of ‘a telematic device’ and ‘a vehicle share platform’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2 and 6-10 further recite(s) the system and series of steps for identifying misuse of a shared vehicle, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as business relations. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1, 2, and 6-10 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (U.S. Pre-Grant Pub. No. 20190259227), in view of Humphries (U.S. Patent Application Publication No. 20050159883), in further view of Slusar (U.S. Patent No. 9147353).
In regards to claim 1, Oesterling teaches:
A system for identifying vehicle share misuse (Oesterling: ¶3-24), the system comprising: at least one telematic device communicating with a vehicle, when connected thereto, to monitor the vehicle to log shared vehicle data (Oesterling: ¶31-34, ¶36-40, ¶56-57, ¶60-71, ¶81), said shared vehicle data including accelerometer data and location data (Oesterling: ¶45, ¶58-59, ¶66-68);
at least one unique personal attribute associated with said at least one telematic device (Oesterling: ¶46, ¶116); and
a vehicle share platform, said at least one telematic device communicating said shared vehicle data to said vehicle share platform (Oesterling: ¶31-34, ¶36-40, ¶56-57, ¶60-71, ¶81, ¶102-103, ¶106);
said at least one telematic device receiving reservation data from the vehicle share platform, said reservation data including vehicle share limits (Oesterling: ¶53-54, ¶89, ¶93-98);
said at least one telematic device identifying said at least one unique personal attribute, said at least one unique personal attribute associated with said reservation data and said vehicle share limits (Oesterling: ¶53-54, ¶89, ¶93-98, ¶117-120).

Although Oesterling teaches detecting a misuse event based on vehicle location data and a reservation geographical limit and communicating vehicle location data to the vehicle management system (Oesterling: ¶45, ¶58-59, ¶61, ¶66-68, ¶97, ¶117-119, ¶123), the reference does not explicitly state detecting a graduated misuse event that includes a degree to which the vehicle is outside of the reservation geographical limit.
However, Oesterling and Humphries together teach said vehicle share platform detecting a graduated misuse event of the vehicle (Humphries: ¶61-69) based, at least in part, on said accelerometer data or said location data, and said reservation data including said vehicle share limits (Oesterling: ¶45, ¶58-59, ¶66-68, ¶97, ¶117-119, ¶123), said graduated misuse event including a degree to which said vehicle is outside said vehicle share limit (Humphries: ¶61-69).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the degree of geofence departure, as taught by  Humphries, into the system and method of Oesterling. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that erroneous alert messages are not received from a tracked device located near or on the outer edge of a geofence object” (Humphries: ¶63).

Additionally, Oesterling and Humphries do not explicitly state that the graduated misuse event may be categorized.
However, Slusar teaches whereby said graduated misuse event is categorized as either a major misuse event or a minor misuse event (Slusar: Col. 13, Line 40 – Col. 14, Line 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnitude of the misuse event, as taught by  Slusar, into the system and method of Oesterling and Humphries. One of ordinary skill in the art would have been motivated to make this modification in order “to determine different levels of severity of the negative behavior” (Slusar: Col. 13, Lines 46-53).

Furthermore, Oesterling and Humphries go on to teach wherein said vehicle share platform detecting said graduated misuse event triggers communicating said location data of said vehicle from said at least one telematics device to said vehicle share platform to track said vehicle (Oesterling: ¶61, ¶102-108, ¶117-129; Humphries: ¶54, ¶57, ¶61-69).

In regards to claim 2, Oesterling, Humphries, and Slusar teach the system of claim 1. Oesterling and Humphries further teach wherein said graduated misuse event (Humphries: ¶61-69) is selected from the group consisting of an invalid user (Oesterling: ¶77,  ¶114-115), invalid reservation (Oesterling: ¶97-99, ¶110), movement event (Oesterling: ¶47, ¶97, ¶119, ¶123), location event (Oesterling: ¶47, ¶97, ¶119, ¶123), harsh event (Oesterling: ¶66-67, ¶119, ¶123), speed event (Oesterling: ¶66-67, ¶119, ¶123), geofence event (Oesterling: ¶47, ¶97, ¶119, ¶123) or biometric event (Oesterling: ¶77,  ¶114-115).

In regards to claims 6-9, the claims are dependent on claim 2, wherein the graduated misuse event is selected from a group. The claim limitations of claims 6-9 are contingent on the graduated misuse event selected in claim 2. The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04). Specifically, if the selected graduated misuse event is detecting a geofence event (as in claim 10), then the limitations of claims 6-9 are not required by the broadest reasonable interpretation of the claims, and therefore, the claim limitations of claims 6-9 are not given patentable weight.

In regards to claim 10, Oesterling, Humphries, and Slusar teach the system of claim 2. Oesterling and Humphries further teach wherein said graduated misuse event (Humphries: ¶61-69) is said geofence event, wherein said geofence event is detected, at least in part, by comparing location data of said vehicle with said reservation data to determine a geofence violation (Oesterling: ¶45, ¶47, ¶58-59, ¶61, ¶66-68, ¶97, ¶117-119, ¶123).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628